EXHIBIT 10.1

[image001.gif]

 

May 22, 2006

 

Rudolph R. Wrabel
131 Main Street
Apt. 403
Burlington, VT 05401

RE:    SEVERANCE AGREEMENT AND GENERAL RELEASE

 

Dear Rick:

This Severance Agreement and General Release sets forth the terms of our mutual
agreement concerning your separation from Rock of Ages Corporation, its
subsidiaries and affiliates (collectively, "Rock of Ages" or the "Company").
Specifically, we agree as follows:

        1.    You have resigned from employment on May 5, 2006 (the "Separation
Date").You will be paid for the month of May on the normal payroll cycle.

        2.    In consideration of the execution of this Severance Agreement and
General Release and your compliance with the promises made herein, Rock of Ages
agrees to pay your regular salary payments of $26,667 per month for a period of
twelve (12) months, commencing on June 15, 2006 and ending on May 15, 2007.
Salary payments will be less appropriate state, federal, unemployment and social
security tax deductions. No salary continuation payments shall be made until you
have executed this Agreement and the seven day revocation period set forth in
paragraph 15 below has expired.

Rock of Ages will continue the coverage that you have elected at current
contribution rates under its group health, dental and vision insurance plans (or
successor plans providing substantially the same coverage) until the earlier to
occur of (a) the date you, your spouse or dependent children become covered
under another group health plan that does not contain an exclusion or limitation
for any pre-existing condition of the qualified beneficiary, (b) April 30, 2007,
or (c) the date the Company no longer provides group health coverage to any of
its employees. After said date, under current COBRA law you may have the right
to remain on the Company's group plan for an additional period of time,
contingent upon your payment of the full premium in effect during that time. A
COBRA notice and election form will be sent to your home on a timely basis.

--------------------------------------------------------------------------------

We will reimburse you for fees for outplacement services per the terms of your
Employment Agreement in an aggregate amount of up to $10,000, upon presentation
of a proper invoice in satisfactory form.

        3.    Your group term life insurance, optional life insurance,
disability insurance, retirement plan and all other fringe benefits not
specifically provided for herein shall cease and terminate on the Separation
Date. All Company contributions to your 401(k) account shall cease on the
Separation Date; provided, however, you may remain in the plan according to its
terms for as long as you wish and as long as your account balance remains over
Five Thousand Dollars ($5,000.00), or you may withdraw or rollover your account
balance at any time after the Separation Date in accordance with the provisions
of the 401(k) Plan and in accordance with applicable law and regulations. A
notice explaining your distribution options will be sent to your home. In
accordance with the terms of your incentive stock option dated May 10, 2004, you
may exercise the option at any time within ninety (90) days from the date of
termination. The option expires on August 4, 2006.

        4.        You have submitted all outstanding, unreimbursed, business
expenses incurred on behalf of the Company prior to May 1, 2006, as well as
expenses for the sale of your Houston home and the move to the new apartment in
Houston. We have reimbursed you for these expenses as shown on the attached
sheet. You acknowledge and agree that no further reimbursement for expenses
incurred in connection with your employment or under your employment agreement
are due.

        5.        You have returned, or will immediately return, all Company
property, whether confidential or not, without keeping copies or excerpts
thereof, including, but not limited to, computers (including any passwords
associated therewith), cell phones, printers, customer lists, samples, product
information, financial information, price lists, marketing materials, keys,
credit cards, telephone calling cards, technical data, research, blueprints,
trade secrets information, and all confidential or proprietary information.

        Notwithstanding the foregoing, you shall be entitled to keep your laptop
computer (after the Company has removed all Company information from the hard
disk drive) and your mobile phone. We will discontinue mobile phone service and
you shall be responsible for obtaining your own mobile phone service. You shall
make your laptop computer available to the Company at its offices in
Graniteville during the week of May 8 to allow the Company to purge the data.
The Company will transfer your company automobile to you at no cost. The vehicle
will be transferred "as is" and "where is", and you will be responsible for
paying any transfer taxes, registration fees and other amounts in connection
with the transfer of title and reregistration of the vehicle. You should be
aware that you will be taxed on the value of the automobile in 2006 and the
Company will send you a 1099 MISC reporting the receipt of this value.

2

--------------------------------------------------------------------------------

        6.    You understand and agree that you would not receive the money and
benefits specified in paragraphs 2, 3 and 5 above except for your execution of
this Severance Agreement and General Release and your agreement to fulfill the
promises as described herein.

        7.    You and Rock of Ages agree that the payment and benefits specified
in paragraph 2 above includes any and all monies, including but not limited to
wages, salary, severance and/or pay in lieu of notice that may be due to you as
a result of your employment with Rock of Ages and/or the termination thereof.

        8.    In consideration of the covenants and payments set forth above,
you voluntarily release and discharge Rock of Ages, its parent, affiliates,
subsidiaries, divisions, officers, employees, agents, successors, and assigns,
both individually and in their official capacities (hereinafter referred to
collectively as "Rock of Ages") of and from any and all claims, charges,
lawsuits, grievances or causes of action whatsoever, in law of equity, which
you, your heirs, executors, administrators, successors, and assigns may have
against Rock of Ages. This shall include any claim related to or arising out of
your employment by Rock of Ages, the terms and conditions of said employment and
the cessation of said employment, including but not limited to any alleged
violation of the following:

    The National Labor Relations Act;

    Title VII of the Civil Rights Act of 1964;

    Sections 1981 through 1988 of Title 42 of United States Code;

    The Employee Retirement Income Security Act of 1974;

    The Immigration Reform Control Act;

   The Americans with Disabilities Act of 1990;

    The Age Discrimination in Employment Act of 1967;

    The False Claims Act;

3

--------------------------------------------------------------------------------

    The Fair Labor Standards Act;

    The Occupational Safety and Health Act;

    The Family and Medical Leave Act;

   The Vermont Employment Discrimination Law;

    Vermont Wage Payment and Wage and Hour Laws;

    Vermont whistleblower protection laws;

    Any other federal, state or local civil or human rights law or any other
alleged violation of any local, state or federal law, regulation or ordinance;

    Any public policy, contract, tort, or common law; or

    Any allegation for costs, fees, or other expenses including attorneys' fees
incurred in these matters.

    9.    You represent that you have not filed, or permitted to be filed on
your behalf, any claim, lawsuit, grievance or cause of action against Rock of
Ages, and that no claim, lawsuit, grievance or cause of action exists relating
to your employment by Rock of Ages or the cessation of that employment. With the
exception of any action the law precludes you from waiving by agreement, you
expressly covenant not to sue Rock of Ages for any damages you may claim to have
suffered as a result of actions related to your employment with Rock of Ages
and/or the termination thereof. Notwithstanding the foregoing, nothing contained
in this Agreement shall prevent you from filing a charge or lawsuit challenging
the validity of the waiver and release contained herein under the Age
Discrimination in Employment Act.

    10.    This Agreement and General Release shall be governed by and construed
in accordance with the laws of the State of Vermont. Should any provision of
this Agreement be declared illegal or unenforceable by any court of competent
jurisdiction and cannot be modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect.

4

--------------------------------------------------------------------------------

    11.    You agree that you shall remain subject to the confidentiality
obligations set forth in section 8 of your employment agreement dated May 17,
2004. You further agree not to disclose, either directly or indirectly, any
information whatsoever regarding the existence or substance of this Severance
Agreement and General Release. This includes, but is not limited to, members of
the media, present or former employees of Rock of Ages and other members of the
public, but does not include any person whom you choose to seek advice from or
consult with regarding your consideration of and decision to execute this
Severance Agreement and General Release. You acknowledge that any breach of this
section 11 shall cause irreparable harm to the Company. Accordingly, in the
event of any breach of this section 11, the Company shall have the right to
terminate any payments due hereunder and shall further have the right to seek
all additional relief, including damages, specific performance and injunctive
relief.

    Notwithstanding the foregoing, we acknowledge that you have discussed the
general terms of the severance arrangements with Caryn Crump, Kevin Nohelty and
Sean Weeks at the request of Kurt Swenson and we acknowledge that these specific
conversations were not a breach of this section 11.

    12.    In consideration for the payments and benefits described above, you
agree as follows:

    (a)    You acknowledge that during your employment, you have become fully
familiar with all aspects of the Company's businesses, and have obtained access
to confidential and proprietary information relating to such businesses. You
understand, agree and covenant that such information is valuable and that you
have no property interest in it. Therefore, you covenant and agree that you will
not use, disclose, communicate or divulge such information to any third party
and will keep and hold such information in confidence.

    (b)    During the period of your non-competition covenant set forth in
Paragraph 12(c) hereof, you agree not to, on your own behalf or on behalf of any
other person, corporation, firm or entity, directly or indirectly, solicit or
induce any client, customer, employee or sales representative of Company to stop
doing business with or to leave the Company for any reason whatsoever or to hire
any of the Company's employees.

    (c)    You and the Company agree that the Company is currently engaged in
the business of quarrying, manufacturing, lettering, setting, marketing and
selling at need and pre-need granite, bronze and other memorials and monuments
and related products and services at wholesale and at retail (herein
collectively referred to as the "Restricted Business") and Company is engaged in
the Restricted Business in every state of the United States as of the date of
this agreement and that you have been employed by the Company to help expand and
grow the Restricted Business. Therefore, the restricted territory shall include
all the states of the United States (the "Restricted Territory"). Accordingly,
as a material and essential inducement to Company to enter into this agreement,
make the payments provided for herein, and in consideration of Company's
agreements with you under this agreement, you agree that for the period during
which you are receiving payments under this Agreement, you will not, in the
Restricted Territory, directly or indirectly, in any manner whatsoever:

5

--------------------------------------------------------------------------------

        (i)    compete with Company, its successors and assigns in the
Restricted Business, in the Restricted Territory;

        (ii)    engage in the Restricted Business in the Restricted Territory;

        (iii)    have any ownership interest in (other than the ownership of
less than five percent (5%) of the ownership interests of a company whose stock
or other ownership interests are publicly traded) any business entity which
engages, directly or indirectly, in the Restricted Business in the Restricted
Territory;

        (iv)    contract, subcontract, work for, solicit work from, solicit
Company employees for, or solicit customers for, advise or become affiliated
with, any business entity which engages in the Restricted Business in the
Restricted Territory; or

        (v)    lend money or provide anything of value to any entity which
engages in the Restricted Business in the Restricted Territory.

The term "compete" as used in this Paragraph 12(c) means engage in competition,
directly or indirectly, either as an employee, officer, director, owner, agent,
member, consultant, independent contractor, partner, sole proprietor,
stockholder, or any other ownership form or other capacity.

While the restrictions as set forth herein are considered by the parties hereto
to be reasonable in all circumstances, it is recognized that any one or more of
such restrictions might fail for unforeseen reasons. Accordingly, it is hereby
agreed and declared that if any of such restrictions shall be adjudged to be
void as unreasonable in all circumstances for the protection of Company and its
interests, but would be valid if part of the wording thereof were deleted, the
period thereof reduced, or the range of activities or area dealt with reduced in
scope, such restrictions shall apply with the minimum modification as may be
necessary to make them valid and effective, while still affording to Company the
maximum amount of protection contemplated thereby.

6

--------------------------------------------------------------------------------

You represent that you have carefully reviewed the restrictive non-competition
covenant set forth in this Paragraph 12(c) and the non-disclosure covenant in
Paragraph 12(a) and the non-solicitation covenant in Paragraph 12(b) and have
determined that these covenants will not impose undue hardship, financial or
otherwise, on you; that their Restrictive Territory and duration will not impose
a hardship on you; that they protect Company's legitimate interests in its
goodwill of its Restricted Business; and that your not being able to compete in
the Restrictive Territory for the duration of your covenants will not be
injurious to the public interest.

You agree that your breach of your covenants in this Paragraph 12 will cause
irreparable harm to Company.

    (d)    You further covenant and agree not to make any statements that are
disparaging about or adverse to the business interests of Rock of Ages or which
are intended to harm the reputation of Rock of Ages, including but not limited
to any statements that disparage any product, service, finances, capability or
any other aspect of the Company's business. The Company agrees to provide you
with written notice as soon as reasonably possible after learning of any such
statements by you and to give you 30 days from the date of such written notice
to cure the alleged breach of this subparagraph 12(d) to the Company's
reasonable satisfaction.

    13.    You agree and understand that nothing contained in the Severance
Agreement and General Release is an admission by Rock of Ages of any liability
or unlawful conduct whatsoever.

    14.    This Severance Agreement and General Release may not be modified,
altered or changed except upon express written consent by both parties.

    15.    You understand that you have twenty one (21) days from the date of
receipt of the Agreement to consider whether or not to sign, and that this
Agreement and General Release shall not become effective or enforceable until
the expiration of seven (7) days following the date on which you first execute
this Agreement. You understand that you have the right to revoke this Agreement
and General Release at any time during such seven day period; provided that such
revocation shall not be effective unless each of the following conditions has
been met:

    (a)    The revocation is made in writing addressed to Rock of Ages and
includes the statement: "I hereby revoke my acceptance of the Agreement and
General Release."

7

--------------------------------------------------------------------------------

 

    (b)    The written revocation is delivered by hand or sent by certified mail
with a postmark dated before the end of the seven-day revocation period to Mr.
Michael B. Tule, Senior Vice President/General Counsel, Rock of Ages
Corporation, 369 North State Street, Concord, New Hampshire 03301.

     16.    This Severance Agreement and General Release sets forth the entire
agreement between the parties hereto and fully supersedes any and all prior
agreements or understandings, written or oral, between the parties hereto
pertaining to the subject matter hereof.


8

--------------------------------------------------------------------------------

    17.    The parties have read and fully considered the foregoing Severance
Agreement and General Release. By signing below, you hereby represent that the
terms and implications of this Severance Agreement and General Release have been
fully explained to you, that you have been afforded a reasonable opportunity to
consider this Severance Agreement and General Release, and that you have
carefully considered other alternatives to executing this Severance Agreement
and General Release. Having elected to execute this Severance Agreement and
General Release, to fulfill the promises set forth herein, and to receive the
benefit of these promises, you now knowingly and voluntarily sign this Severance
Agreement and General Release.

Sincerely yours,   ROCK OF AGES CORPORATION   By: /s/Kurt M. Swenson
      Kurt M. Swenson, Chairman/CEO

AGREED AND ACCEPTED:

May 22, 2006
Dated /s/Rick Wrabel
Rudolph R. Wrabel

 

You should discuss this document with your lawyer. You should thoroughly review
and understand the effect of the Release before acting on it. Please take this
Release home and consider it. This is an important legal document, By signing
it, you give up your right to sue your employer. You have twenty-one (21) days
to decide whether to sign it. If you do not sign it within the twenty-one (21)
days from the date you receive it, this agreement shall be considered withdrawn
and its terms null and void. If you sign it, you have seven (7) more days to
revoke your acceptance of this Agreement and General Release. After expiration
of this seven (7) day period, this Severance Agreement and General Release
becomes effective and enforceable.

9

--------------------------------------------------------------------------------

 

EXHIBIT 10.2

[image001.gif]

 

 

May 5, 2006

 

Caryn A. Crump
1927 West Hill Road
Warren, VT 05674

 

RE:    SEVERANCE AGREEMENT AND GENERAL RELEASE

Dear Caryn:

This Severance Agreement and General Release sets forth the terms of our mutual
agreement concerning your separation from Rock of Ages Corporation, its
subsidiaries and affiliates (collectively, "Rock of Ages" or the "Company").
Specifically, we agree as follows:

        1.    You have resigned from employment on May 5, 2006 (the "Separation
Date"). You will be paid for the month of May on the normal payroll cycle.

        2.    In consideration of the execution of this Severance Agreement and
General Release and your compliance with the promises made herein, Rock of Ages
agrees to pay your regular salary payments for a period of twelve (12) months,
commencing on June 15, 2006 and ending on May 15, 2007. Salary payments will be
less appropriate state, federal, unemployment and social security tax
deductions. No salary continuation payments shall be made until you have
executed this Agreement and the seven day revocation period set forth in
paragraph 15 below has expired.

        Rock of Ages will continue the coverage that you have elected at current
contribution rates under its group health, dental and vision insurance plans (or
successor plans providing substantially the same coverage) until the earlier to
occur of (a) the date you, your spouse or dependent children become covered
under another group health plan that does not contain an exclusion or limitation
for any pre-existing condition of the qualified beneficiary, (b) April 30, 2008,
or (c) the date the Company no longer provides group health coverage to any of
its employees.

--------------------------------------------------------------------------------

 

        We will reimburse you for fees for outplacement services in an aggregate
amount of up to $5,000, upon presentation of a proper invoice in satisfactory
form. In addition, to assist with your transition, we will maintain your remote
access to your company email and voice mail until May 31, 2006. We would ask
that you vacate your office as soon as possible, but in no event later than May
8, 2006.

        3.    Your group term life insurance, optional life insurance,
disability insurance, retirement plan and all other fringe benefits not
specifically provided for herein shall cease and terminate on the Separation
Date. All Company contributions to your 401(k) account shall cease on the
Separation Date; provided, however, you may remain in the plan according to its
terms for as long as you wish and as long as your account balance remains over
Five Thousand Dollars ($5,000.00), or you may withdraw or rollover your account
balance at any time after the Separation Date in accordance with the provisions
of the 401(k) Plan and in accordance with applicable law and regulations. A
notice explaining your distribution options will be sent to your home. In
accordance with the terms of your incentive stock option dated October 28, 2004,
you may exercise the option at any time within ninety (90) days from the date of
termination. The option expires on August 5, 2006.

        4.    Upon your submission of an expense report to the Company, on or
before May 12, 2006, the Company will reimburse you consistent with Company
policy for all outstanding, unreimbursed, business expenses incurred on behalf
of the Company prior to May 1, 2006. You shall be responsible for payment of any
personal expenses and any expenses incurred after May 1, 2006 charged to any
company credit card. You may pay such expenses directly to the Company or the
Company may deduct such amounts from any payments due to you hereunder.

        5.    You have returned, or will immediately return, all Company
property, whether confidential or not, without keeping copies or excerpts
thereof, including, but not limited to, computers (including any passwords
associated therewith), cell phones, printers, customer lists, samples, product
information, financial information, price lists, marketing materials, keys,
credit cards, telephone calling cards, technical data, research, blueprints,
trade secrets information, and all confidential or proprietary information.

Notwithstanding the foregoing, you shall be entitled to keep your laptop
computer (after the Company has removed all Company information from the hard
disk drive) and your mobile phone. We will discontinue mobile phone service and
you shall be responsible for obtaining your own mobile phone service. You shall
make your laptop computer available to the Company at its offices in
Graniteville during the week of May 8 to allow the Company to purge the data.
The Company will transfer your company automobile to you at no cost. The vehicle
will be transferred "as is" and "where is." You should be aware that you will be
taxed on the value of the automobile in 2006 and the Company will send you a
1099 MISC reporting the receipt of this value.

2

--------------------------------------------------------------------------------

        6.    You understand and agree that you would not receive the money and
benefits specified in paragraphs 2, 3 and 5 above except for your execution of
this Severance Agreement and General Release and your agreement to fulfill the
promises as described herein.

        7.    You and Rock of Ages agree that the payment and benefits specified
in paragraph 2 above includes any and all monies, including but not limited to
wages, salary, severance and/or pay in lieu of notice that may be due to you as
a result of your employment with Rock of Ages and/or the termination thereof.

        8.    In consideration of the covenants and payments set forth above,
you voluntarily release and discharge Rock of Ages, its parent, affiliates,
subsidiaries, divisions, officers, employees, agents, successors, and assigns,
both individually and in their official capacities (hereinafter referred to
collectively as "Rock of Ages") of and from any and all claims, charges,
lawsuits, grievances or causes of action whatsoever, in law of equity, which
you, your heirs, executors, administrators, successors, and assigns may have
against Rock of Ages. This shall include any claim related to or arising out of
your employment by Rock of Ages, the terms and conditions of said employment and
the cessation of said employment, including but not limited to any alleged
violation of the following:

        The National Labor Relations Act;

        Title VII of the Civil Rights Act of 1964;

        Sections 1981 through 1988 of Title 42 of United States Code;

        The Employee Retirement Income Security Act of 1974;

        The Immigration Reform Control Act;

        The Americans with Disabilities Act of 1990;

        The Age Discrimination in Employment Act of 1967;

        The False Claims Act;

        The Fair Labor Standards Act;

        The Occupational Safety and Health Act;

3

--------------------------------------------------------------------------------

        The Family and Medical Leave Act;

        The Vermont Employment Discrimination Law;

        Vermont Wage Payment and Wage and Hour Laws;

        Vermont whistleblower protection laws;

        Any other federal, state or local civil or human rights law or any other
alleged violation of any local, state or federal law, regulation or ordinance;

        Any public policy, contract, tort, or common law; or

        Any allegation for costs, fees, or other expenses including attorneys'
fees incurred in these matters.

        9.    You represent that you have not filed, or permitted to be filed on
your behalf, any claim, lawsuit, grievance or cause of action against Rock of
Ages, and that no claim, lawsuit, grievance or cause of action exists relating
to your employment by Rock of Ages or the cessation of that employment. With the
exception of any action the law precludes you from waiving by agreement, you
expressly covenant not to sue Rock of Ages for any damages you may claim to have
suffered as a result of actions related to your employment with Rock of Ages
and/or the termination thereof. Notwithstanding the foregoing, nothing contained
in this Agreement shall prevent you from filing a charge or lawsuit challenging
the validity of the waiver and release contained herein under the Age
Discrimination in Employment Act.

        10.    This Agreement and General Release shall be governed by and
construed in accordance with the laws of the State of Vermont. Should any
provision of this Agreement be declared illegal or unenforceable by any court of
competent jurisdiction and cannot be modified to be enforceable, such provision
shall immediately become null and void, leaving the remainder of this Agreement
in full force and effect.

        11.    You agree that you shall remain subject to the confidentiality
obligations set forth in section 8 of your employment agreement dated October 4,
2004. You further agree not to disclose, either directly or indirectly, any
information whatsoever regarding the existence or substance of this Severance
Agreement and General Release. This includes, but is not limited to, members of
the media, present or former employees of Rock of Ages and other members of the
public, but does not include any person whom you choose to seek advice from or
consult with regarding your consideration of and decision to execute this
Severance Agreement and General Release. You acknowledge that any breach of this
section 11 shall cause irreparable harm to the Company. Accordingly, in the
event of any breach of this section 11, the Company shall have the right to
terminate any payments due hereunder and shall further have the right to seek
all additional relief, including damages, specific performance and injunctive
relief.

4

--------------------------------------------------------------------------------

        12.    In consideration for the payments and benefits described above,
you agree as follows:

        (a)    You acknowledge that during your employment, you have become
fully familiar with all aspects of the Company's businesses, and have obtained
access to confidential and proprietary information relating to such businesses.
You understand, agree and covenant that such information is valuable and that
you have no property interest in it. Therefore, you covenant and agree that you
will not use, disclose, communicate or divulge such information to any third
party and will keep and hold such information in confidence.

        (b)    During the period of your non-competition covenant set forth in
Paragraph 12(c) hereof, you agree not to, on your own behalf or on behalf of any
other person, corporation, firm or entity, directly or indirectly, solicit or
induce any client, customer, employee or sales representative of Company to stop
doing business with or to leave the Company for any reason whatsoever or to hire
any of the Company's employees.

        (c)    You and the Company agree that the Company is currently engaged
in the business of quarrying, manufacturing, lettering, setting, marketing and
selling at need and pre-need granite, bronze and other memorials and monuments
and related products and services at wholesale and at retail (herein
collectively referred to as the "Restricted Business") and Company is engaged in
the Restricted Business in every state of the United States as of the date of
this agreement and that you have been employed by the Company to help expand and
grow the Restricted Business. Therefore, the restricted territory shall include
all the states of the United States (the "RestrictedTerritory"). Accordingly, as
a material and essential inducement to Company to enter into this agreement,
make the payments provided for herein, and in consideration of Company's
agreements with you under this agreement, you agree that for the period during
which you are receiving payments under this Agreement, you will not, in the
Restricted Territory, directly or indirectly, in any manner whatsoever:

                (i)    compete with Company, its successors and assigns in the
Restricted Business, in the Restricted Territory;

5

--------------------------------------------------------------------------------

                (ii)    engage in the Restricted Business in the Restricted
Territory;

                (iii)    have any ownership interest in (other than the
ownership of less than five percent (5%) of the ownership interests of a company
whose stock or other ownership interests are publicly traded) any business
entity which engages, directly or indirectly, in the Restricted Business in the
Restricted Territory;

                (iv)    contract, subcontract, work for, solicit work from,
solicit Company employees for, or solicit customers for, advise or become
affiliated with, any business entity which engages in the Restricted Business in
the Restricted Territory; or       

                (v)    lend money or provide anything of value to any entity
which engages in the Restricted Business in the Restricted Territory.

The term "compete" as used in this Paragraph 12(c) means engage in competition,
directly or indirectly, either as an employee, officer, director, owner, agent,
member, consultant, independent contractor, partner, sole proprietor,
stockholder, or any other ownership form or other capacity.

While the restrictions as set forth herein are considered by the parties hereto
to be reasonable in all circumstances, it is recognized that any one or more of
such restrictions might fail for unforeseen reasons. Accordingly, it is hereby
agreed and declared that if any of such restrictions shall be adjudged to be
void as unreasonable in all circumstances for the protection of Company and its
interests, but would be valid if part of the wording thereof were deleted, the
period thereof reduced, or the range of activities or area dealt with reduced in
scope, such restrictions shall apply with the minimum modification as may be
necessary to make them valid and effective, while still affording to Company the
maximum amount of protection contemplated thereby.

You represent that you have carefully reviewed the restrictive non-competition
covenant set forth in this Paragraph 12(c) and the non-disclosure covenant in
Paragraph 12(a) and the non-solicitation covenant in Paragraph 12(b) and have
determined that these covenants will not impose undue hardship, financial or
otherwise, on you; that their Restrictive Territory and duration will not impose
a hardship on you; that they protect Company's legitimate interests in its
goodwill of its Restricted Business; and that your not being able to compete in
the Restrictive Territory for the duration of your covenants will not be
injurious to the public interest.

6

--------------------------------------------------------------------------------

You agree that your breach of your covenants in this Paragraph 12 will cause
irreparable harm to Company.

        (d)    You further covenant and agree not to make any statements that
are disparaging about or adverse to the business interests of Rock of Ages or
which are intended to harm the reputation of Rock of Ages, including but not
limited to any statements that disparage any product, service, finances,
capability or any other aspect of the Company's business. The Company agrees to
provide you with written notice as soon as reasonably possible after learning of
any such statements by you and to give you 30 days from the date of such written
notice to cure the alleged breach of this subparagraph 12(d) to the Company's
reasonable satisfaction.

        13.    You agree and understand that nothing contained in the Severance
Agreement and General Release is an admission by Rock of Ages of any liability
or unlawful conduct whatsoever.

        14.    This Severance Agreement and General Release may not be modified,
altered or changed except upon express written consent by both parties.

        15.    You understand that you have twenty one (21) days from the date
of receipt of the Agreement to consider whether or not to sign, and that this
Agreement and General Release shall not become effective or enforceable until
the expiration of seven (7) days following the date on which you first execute
this Agreement. You understand that you have the right to revoke this Agreement
and General Release at any time during such seven day period; provided that such
revocation shall not be effective unless each of the following conditions has
been met:

        (a)    The revocation is made in writing addressed to Rock of Ages and
includes the statement: "I hereby revoke my acceptance of the Agreement and
General Release."

        (b)    The written revocation is delivered by hand or sent by certified
mail with a postmark dated before the end of the seven-day revocation period to
Mr. Michael B. Tule, Senior Vice President/General Counsel, Rock of Ages
Corporation, 369 North State Street, Concord, New Hampshire03301.

        16.    This Severance Agreement and General Release sets forth the
entire agreement between the parties hereto and fully supersedes any and all
prior agreements or understandings, written or oral, between the parties hereto
pertaining to the subject matter hereof.

7

--------------------------------------------------------------------------------

        17.    The parties have read and fully considered the foregoing
Severance Agreement and General Release. By signing below, you hereby represent
that the terms and implications of this Severance Agreement and General Release
have been fully explained to you, that you have been afforded a reasonable
opportunity to consider this Severance Agreement and General Release, and that
you have carefully considered other alternatives to executing this Severance
Agreement and General Release. Having elected to execute this Severance
Agreement and General Release, to fulfill the promises set forth herein, and to
receive the benefit of these promises, you now knowingly and voluntarily sign
this Severance Agreement and General Release.

 

Sincerely yours,   ROCK OF AGES CORPORATION   By: /s/Kurt M. Swenson
      Kurt M. Swenson, Chairman/CEO

                                                                

AGREED AND ACCEPTED:

May 22, 2006
Dated /s/Caryn A. Crump
Caryn A. Crump

 

You should discuss this document with your lawyer. You should thoroughly review
and understand the effect of the Release before acting on it. Please take this
Release home and consider it. This is an important legal document, By signing
it, you give up your right to sue your employer. You have twenty-one (21) days
to decide whether to sign it. If you do not sign it within the twenty-one (21)
days from the date you receive it, this agreement shall be considered withdrawn
and its terms null and void. If you sign it, you have seven (7) more days to
revoke your acceptance of this Agreement and General Release. After expiration
of this seven (7) day period, this Severance Agreement and General Release
becomes effective and enforceable.

8

--------------------------------------------------------------------------------

EXHIBIT 10.3

AMENDMENT NO. 1
TO EMPLOYMENT AGREEMENT

    AMENDMENT entered into this 24th day of May, 2006, between ROCK OF AGES
CORPORATION, a Delaware corporation having a place of business at 772
Graniteville Road, Graniteville, Vermont 05654 (hereinafter referred to as the
"Company") and Richard M. Urbach (hereinafter referred to as the "Employee").

WITNESSETH:

    WHEREAS, the Company and the Employee, having heretofore entered into an
Employment Agreement ("Agreement") dated September 15, 2004, pursuant to which
Employee continued his employment as Regional Vice President/Western Region of
the Company;

    WHEREAS, Employee has assumed the position of President and Chief Operating
Officer of the Retail Division of the Company, reporting to the Chief Executive
Officer of the Company, with principal responsibilities for the bottom and top
line growth of the Company's retail memorial distribution system (the
"Position") and with such other executive duties and responsibilities, and such
other or different senior executive positions, as Company may assign to
Employee; and

    WHEREAS, the Company and Employee also wish to amend the Agreement to
reflect Employee's new position, and further to amend the agreement in certain
respects to comply with the provisions of Section 409A of the Internal Revenue
Code of 1986, as amended (the "Code"), and the U.S. Treasury Regulations from
time to time promulgated thereunder (the "Regulations");

    NOW, THEREFORE, in consideration of the premises, the Company and the
Employee do hereby amend the Agreement as follows:

    Amend section 4 of the Agreement by deleting the current subsection (a) in
its entirety and replacing it with the following:

    (a)    Salary.    The Company shall pay Employee an annual base salary of
One Hundred Sixty Thousand Dollars ($160,000) less withholding and other taxes
required by federal and state law (the "Annual Base Salary"), payable in equal
monthly installments, or as otherwise required by law. Any increases in Annual
Base Salary shall be in the sole discretion of the Company, it being understood
such increases are not guaranteed, but are subject to Employee's job performance
and the determination of the Company, in its sole discretion, to award such
salary increases to Employee.

     Amend section 6 of the Agreement by deleting the current subsections (b),
(c) and (d) and replacing them with the following:

1

--------------------------------------------------------------------------------

    (b)    Termination by the Company or the Employee.    The Company may
terminate Employee's employment with or without cause and by giving Employee
thirty (30) days prior written notice. In the event of termination or notice of
termination by Company without cause, or in the event that Employee terminates
Employee's employment for "Good Reason" (defined below) Employee will be
entitled to to the following, subject to Section 22 hereof: (i) a sum equal to
twelve (12) months of his then current Annual Base Salary, payable in twelve
(12) equal monthly installments (less applicable withholdings), with the first
such installment being due on the 15th day of the month following the date of
such termination and subsequent payments being made on the same day of each of
the following months; (ii) earned but unpaid bonus (if any) for the year in
which this agreement is terminated, prorated to date of termination and payable
when such bonuses are normally paid; (iii) continuation of health care coverage
at active employee contribution rates for a period of 1 year following the date
of termination of this agreement; (iv) reimbursement for outplacement services
in an aggregate amount not to exceed $10,000. Said payments shall be subject to
the execution and non-revocation of a general release in favor of the Company.

Termination of Employee by the Company for (1) embezzlement or other theft of
corporate property, (2) a material breach of Section 8 or 10 of this agreement
by Employee while employed by the Company, (3) drug, alcohol or other substance
abuse, (4) sexual harassment, battery or other criminally actionable offense by
Employee against an employee or customer of the Company, or (5) Employee's
conviction of any felony while employed by the Company shall constitute and be
in all respects termination for cause by the Company and Employee shall not be
entitled to the termination payments described in preceding sentences of this
section.

 Employee may resign from employment at any time for any reason by giving thirty
(30) days written notice to Company of such intention. In such event, Company
may, in its discretion, permit Employee to work through the notice period or
accept the Employee's immediate resignation. In the event of a termination by
the Company for cause or by Employee, Employee shall not be entitled to payment
of any further compensation, salary or benefits under the terms of this
agreement (including the termination payment described above) except (i) Annual
Base Salary through the date of termination; (ii) any vested benefits under the
then current Company employee benefit plans; (iii) accrued but unused vacation;
and (iv) any benefit continuation or conversion rights under the then current
Company employee benefit plans.

For the purposes of this section 6, "Good Reason" shall mean the occurrence,
without Employee's consent, of any of the following events or circumstances: (a)
any material breach by the Company of this agreement; (b) if the Employee no
longer reports to the CEO of the Company or its successors or assigns; (c) any
material diminution in the Employee's position, authority or responsibilities
with the Company; or (d) a change by the Company in the location of the
Employee's office in Minnesota to a new location that is both (i) outside a
radius of 50 miles from the Employee's principal residence in Minnesota and (ii)
more than 50 miles from the Employee's office in Minnesota.

 2

--------------------------------------------------------------------------------

       (c)  Termination in Connection with a Change In Control. If the
Employee's employment hereunder is terminated (x) by the Company (other than a
termination due to Employee's death, Disability or for cause) within 12 months
after a Change in Control; or (y) by the Employee for Good Reason within 12
months after a Change in Control, the Company shall pay to the Employee a lump
sum in cash within 15 days after the date of termination equal to 1 times the
then current Annual Base Salary, plus the benefits referenced in section
7(b)(ii), (iii) and (iv). Any outstanding options granted to Employee pursuant
to the Option Plan shall fully vest and become immediately exercisable.

        For the purposes of this Agreement, a "Change in Control" shall mean:

        (i)    The acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the "Exchange Act")) (a "Person") of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) after the date of
this Agreement of more than 50% of the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the "Outstanding Company Voting Securities"); provided,
however, that for purposes of this paragraph, the following acquisitions shall
not constitute a Change in Control: (1) Any acquisition directly from the
Company; (2) any acquisition by the Company; (3) any acquisition by an employee
benefit plan (or related trust) sponsored or maintained by the Company or by any
corporation controlled by the Company; (4) any acquisition pursuant to a
transaction which satisfies the criteria set forth in clauses (A), (B), and (C)
of paragraph (iii) below; or (5) any acquisition by Kurt M. Swenson or his
siblings, any Permitted Transferee (as defined in the Company's Amended and
Restated Certificate of Incorporation as in effect as of the date of this
Agreement) of Kurt M. Swenson or his siblings, any Person controlled by any such
Person(s) or any group of which any such Person is a member (any of the Persons
described in this clause 5 being referred to as an "Excluded Person"); or

        (ii)    Individuals who, as of the date of this Agreement, constitute
the Board (the "Incumbent Board") cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director after the date of this Agreement whose election, or nomination for
election by the Company's shareholders, was approved by a vote of at least the
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board; or

        (iii)    Consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company, other than with or to an Excluded Person (a "Business
Combination"), in each case, unless, following such Business Combination, (A)
all or substantially all of the individuals and entities who were the beneficial
owners of the Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 40% of
the combined voting power of the then outstanding voting securities entitled to
vote generally in the election of directors of the corporation or other entity
resulting from such Business Combination; (B) no Person (excluding any Excluded
Person, any corporation or other entity resulting from such Business Combination
or any employee benefit plan (or related trust) of the Company or such
corporation or other entity resulting from such Business Combination)
beneficially owns, directly or indirectly, 50% or more of the combined voting
power of the then outstanding voting securities of such corporation or other
business entity resulting from such Business Combination and (C) at least half
of the members of the board of directors or other governing body of the
corporation or other entity resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination.

3

--------------------------------------------------------------------------------

 

Add a new section 22 as follows, to be effective as of January 1, 2005:

    22.    409A COMPLIANCE. It is the intention of the Company and Employee that
this agreement not result in unfavorable tax consequences to Employee under
Section 409A of the internal Revenue Code of 1986, as amended (the "Code"), and
the regulations and guidance promulgated thereunder. Notwithstanding anything to
the contrary herein, if Employee is a "specified employee" (within the meaning
of Section 409A(a)(2)(B)(i) of the Code), any amounts (or benefits) otherwise
payable to or in respect of him pursuant to Section 7(b) or Section 7(c) of this
agreement shall be delayed until the earliest date permitted by Section
409A(a)(2) of the Code. The Company and Employee agree to cooperate in good
faith in an effort to comply with Section 409A of the Code including, if
necessary, amending the agreement based on further guidance issued by the
Internal Revenue Service from time to time, provided that the Company shall not
be required to assume any increased economic burden in connection with such
amendment.

[REMAINING SPACE LEFT BLANK INTENTIONALLY]


4

--------------------------------------------------------------------------------

    Except as amended by this Amendment No. 1, the Agreement and its remaining
provisions shall remain in full force and effect.

    IN WITNESS WHEREOF, the parties have executed this Amendment to the
Agreement to be effective as provided herein.

 

ROCK OF AGES CORPORATION     By: /s/Kurt M. Swenson
Witness
      Kurt M. Swenson, Chairman/CEO /s/Richard M. Urbach
Witness
Richard M. Urbach, Employee

5

--------------------------------------------------------------------------------